Citation Nr: 0601645	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  98-19 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a back disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial increased evaluation in excess 
of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1963 to October 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in September 1998 and March 
1999 by the No. Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 1998, 
the veteran had a personal hearing at the RO with a hearing 
officer.  The veteran withdrew his request for a Travel Board 
hearing in an April 2000 statement.     

In a March 2001 decision, the Board determined that new and 
material evidence to reopen the veteran's claims for 
entitlement to service connection for a back disability and 
bilateral hearing loss had not been received.  In addition, 
the veteran remanded the veteran's claims for entitlement to 
an initial increased PTSD evaluation and entitlement to a 
TDIU rating in order to obtain VA treatment records and 
records from the Social Security Administration (SSA).  The 
veteran appealed the Board's March 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the parties filed a Joint Motion for Partial 
Remand and requested a stay of proceedings pending a ruling 
on the Joint Motion.  The basis for the Partial Motion for 
Remand was that the Court's holding in Holliday v. Principi, 
14 Vet. App. 280 (2001), required a return of the case to the 
Board because the issue of whether the newly enacted 
statutory requirements relating to the duty to assist were 
satisfied in this case had to be addressed by the Board in 
the first instance and that the provisions of 38 U.S.C.A. § 
5103A had not been fulfilled.  In a May 2001 Order, the Court 
granted the Partial Joint Motion, vacated that part of the 
Board's decision that had not reopened the two claims for 
service connection, and remanded those issues pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

After further evidentiary development, the Board reopened the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss in a July 2003 decision.  In addition, 
the Board remanded the veteran's new and material evidence 
claim for entitlement to service connection for a back 
disability and newly reopened claim for entitlement to 
service connection for bilateral hearing loss to obtain VA 
treatment notes, records from SSA, and a VA examination 
report, as well as for action consistent with the VCAA.  The 
issues of entitlement to an initial increased PTSD evaluation 
and entitlement to a TDIU rating had not been returned to the 
Board by the RO for appellate review and were not before the 
Board at this time.

All claims on appeal have now been returned to the Board for 
further appellate action.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.  The Board finds favorably 
on that issue.  The issue of entitlement to service 
connection for a back disability is addressed in the REMAND 
portion of the decision below.  The appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  An unappealed RO decision dated in November 1967, of 
which the veteran was notified in December 1967, denied his 
claim for entitlement to service connection for back strain.    

3.  Additional evidence received since the November 1967 
rating decision does include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disability.

4.  Bilateral hearing loss of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  

5.  The veteran's service-connected PTSD is manifested by 
nightmares, intrusive thoughts, depressed mood, anxiety, 
anger, irritability, avoidance behavior, insomnia, weekly 
panic attacks, and exaggerated startle response, which 
equates to occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but does not 
approximate total occupational and social impairment.

6.  The veteran's service-connected disabilities consist of 
PTSD rated as 70 percent disabling.  

7.  The veteran is a high school graduate with 3 years of 
college.

8.  The veteran is not currently employed.

9.  The veteran's service-connected PTSD disability alone 
does not preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.




CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
RO's November 1967 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2005). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

3.  The schedular criteria for a rating in excess of 70 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

4.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Service Connection for a Back 
Disability

In a November 1967 rating decision, of which the veteran was 
notified by letter in December 1967, the RO denied service 
connection for a back strain.  The RO determined that the 
veteran's back disability was not related to active service, 
as the veteran's service discharge examination showed no 
findings concerning a chronic back disability and a September 
1967 VA examination showed no orthopedic disease findings.  
The veteran did not appeal this decision, which is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

In January 1997 and October 1998, the veteran attempted to 
reopen his claim for entitlement to service connection for a 
back disability.  Thereafter, in a March 1999 rating 
decision, of which the veteran was notified by letter during 
the same month, the RO found that new and material evidence 
had not been received to reopen the veteran's claim for 
entitlement to service connection for a back disability.  
This appeal arises from the March 1999 rating decision.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
Court has held that, when determining whether additional 
evidence is new and material, the VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) 
in order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
1998, these changes do not apply to the present case.

Evidence submitted after the November 1967 rating decision is 
considered new, as it was not previously of record.  The 
evidence received includes statements from the veteran, a lay 
statements from the veteran's family, service personnel 
records, a June 1998 VA examination report, private treatment 
notes dated in 1999, April 2000 and September 2000 private 
physician's statements, and VA outpatient treatment records.  

After reviewing the evidence submitted, the Board concludes 
that some of the evidence submitted after the final November 
1967 rating decision is both new and material.  A June 1998 
VA examination report and an April 2000 private physician's 
statement include evidence not previously of record, which 
addresses whether the veteran suffers from residuals of a 
lumbar spine injury and whether his claimed back disability 
is related to his military service.  This evidence is 
considered material because it bears directly and 
substantially upon the issue of whether the veteran is 
entitled to service connection for a back disability.

The Board finds that evidence received subsequent to the 
November 1967 rating decision, namely the June 1998 VA 
examination report and the April 2000 private physician's 
statement, is new and material.  Evidence received since 
November 1967 is new and material and does serve to reopen a 
claim for entitlement to service connection for a back 
disability.  In addition, the Board is remanding the 
veteran's claim to the RO and ordering additional development 
on the issue of entitlement to service connection for a back 
disability.  

II.  Entitlement to Service Connection - Bilateral Hearing 
Loss

As the veteran's previously-denied claim for service 
connection for hearing loss has been reopened, the Board must 
now address whether service connection may be granted for the 
claimed disability.  Service connection is granted for a 
disability resulting from an injury suffered or disease 
contracted while in active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Also, certain disorders may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a specified time (usually one 
year) following separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's complaints -- in personal 
statements, VA examination reports, and the VA as well as 
private treatment notes -- that he suffers from current 
residuals of bilateral hearing loss due to events incurred 
during active service.  These lay statements alone, however, 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303, 3.307, 
and 3.309 with respect to the relationship between events 
during service and his current bilateral hearing loss 
complaints.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (a)(2) (2005).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2005).

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for bilateral 
hearing loss is not warranted. 

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of bilateral hearing loss.  
The veteran's ears were listed as normal in both his August 
1963 entrance examination report and September 1966 
separation examination report.  Service personnel records 
detail that the veteran had duty assignments as a cannoneer 
and assistant gunner during active service.       

Evidence of record shows that the veteran meets the criteria 
for bilateral hearing loss disability for VA purposes under 
38 C.F.R. § 3.385.  A February 1999 VA treatment note shows 
that the veteran suffered from sloping mild to moderately 
severe sensorineural hearing loss, bilaterally.  A December 
2004 VA examination report discussed audiology test results 
from a June 2002 VA audiology consult and listed a diagnosis 
of bilateral sensorineural hearing loss.  In June 2002, the 
pure tone thresholds for the veteran's right ear were 35 
decibels at 500 hertz; 55 decibels at 1,000 hertz; 75 
decibels at 2,000 hertz; 75 decibels at 3,000 hertz; and 70 
decibels at 4,000 hertz.  The pure tone thresholds for the 
veteran's left ear were 30 decibels at 500 hertz; 55 decibels 
at 1,000 hertz; 60 decibels at 2,000 hertz; 70 decibels at 
3,000 hertz; and 65 decibels at 4,000 hertz.

January and April 1997 VA treatment records show notations 
that the veteran had a hearing deficit secondary to Vietnam 
service as a gunner.  However, an opinion may be insufficient 
where it is not shown to have been based on clinical data and 
was not accompanied by any other rationale to support the 
opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In addition, the statements give no indication that the 
examiner reviewed evidence in the veteran's claims file 
before issuing an opinion.  In Elkins v. Brown, 5 Vet. App. 
474, 478 (1993), the Court rejected medical opinions as 
immaterial where there was no indication that the physician 
had reviewed the claimant's service medical records or other 
relevant documents, which would have enabled him to form an 
opinion on service connection on an independent basis.  Based 
upon the immateriality as well as lack of rationale provided 
in the VA examiner's January and April 1997 statements, the 
Board finds that these statements are considered of less 
probative than the other competent medical evidence of 
record.

A February 1999 VA treatment note indicated that the veteran 
complained of a gradual decrease in hearing for many years 
and stated that he was still around high noise levels without 
wearing hearing protection.  Further, in a December 2004 VA 
examination report, the examiner reviewed the veteran's file 
and then opined that "it is less likely than not" that the 
veteran's current hearing loss was related to noise exposure 
in the military.  

In this case, a preponderance of the competent medical 
evidence of record indicates that the veteran's current 
bilateral hearing loss disability is not related to noise 
exposure during his period of active service.  As the Board 
finds that the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for bilateral hearing loss is not 
warranted.

III.  Entitlement to Increased Evaluation for PTSD

This appeal arises from a September 1998 rating decision that 
granted entitlement to service connection for PTSD and 
assigned a 30 percent disability evaluation, effective from 
December 4, 1997.  The veteran filed a notice of disagreement 
(NOD) in October 1998 as well as a substantive appeal in 
December 1998.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted a distinction between a claim for an increased rating 
for a service-connected disability and an appeal from the 
initial rating assigned for a disability upon service 
connection.  In this case, the Board evaluates the level of 
impairment due to the disability throughout the entire time 
of the claim and considers the possibility of staged ratings, 
as discussed below.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Pursuant to 38 C.F.R. § 4.29, the RO granted a temporary 
total (100 percent) rating for the period from March 6, 2000 
and prior to April 1, 2000 in an August 2000 rating decision.  
Thereafter, in a July 2005 rating decision, the RO in 
Huntington, West Virginia assigned a 70 percent rating for 
PTSD, also effective from December 4, 1997.  Nonetheless, the 
issue of entitlement to an increased rating to be assigned 
for PTSD remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's disability, the Board has 
reviewed and considered all of the evidence in the veteran's 
claims folder.  In this case, the veteran contends that his 
service-connected PTSD disability more severe than currently 
evaluated, and that an increased evaluation should be 
assigned.  After a review of the evidence, the Board finds 
that the evidence does not support the assignment of an 
increased rating under any of the pertinent rating criteria 
and does not support assigning different percentage 
disability ratings (a "staged" rating) during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Under 38 C.F.R. § 4.130 (2005), the general rating formula 
for mental disorders to include PTSD (evaluated under 
Diagnostic Code 9411) is as follows:

A 70 percent rating is assigned for PTSD that cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for PTSD that cause total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

As an initial matter, in considering the veteran's claim, the 
Board acknowledges the veteran's descriptions of his current 
PTSD symptoms -- in personal statements from the veteran and 
his family, VA examination reports, VA and private treatment 
notes, and the June 1998 hearing transcript.  The opinions 
and observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 with respect to determining the severity 
of his service-connected PTSD disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

The Board finds that the evidence does not support the 
assignment of a rating in excess of 70 percent for PTSD, as 
the veteran does not exhibit total occupational and social 
impairment due to PTSD symptomatology.  

The Board recognizes that the veteran suffers from a degree 
of occupational impairment due to his service-connected PTSD 
disability.  In a June 2005 VA examination report, the 
examiner noted that the veteran's PTSD symptoms would make it 
difficult for him to maintain gainful employment but also 
indicated that other factors contributed to his unemployment.    

Evidence of record, including VA outpatient as well as 
inpatient treatment notes, VA examination reports dated in 
June 1998, September 2000, and June 2005, and February 1999 
and April 2000 private treatment records, shows treatment for 
complaints of nightmares, depressed mood, anxiety, anger, 
irritability, avoidance behavior, emotional numbing, 
insomnia, panic attacks, and exaggerated startle response.  
Further, evidence of record showed that the veteran had 
normal speech, logical thought processes, adequate insight as 
well as judgment, and no gross memory impairment.  In an 
April 2000 statement, a private physician stated that the 
veteran was "100 % disabled because of the Vietnam War".  
However, symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; memory loss for names of 
close relatives, own occupation, or own name; and 
disorientation to time or place were not shown in competent 
medical evidence of record.      

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of 55 in the September 2000 VA examination 
report and 52 in VA outpatient treatment notes dated in 
January 2003 and January 2004.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
The veteran was assigned GAF scores of 45 in the June 2005 VA 
examination report as well as 45 and 48 in multiple VA 
outpatient treatment notes dated in 2002 and 2003.  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
February 1999 private psychological evaluation listed a GAF 
score of 35.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed. 1994).  

As for social impairment, the record does refer to some 
inability to establish and maintain effective relationships 
with friends and family.  In a February 1999 private 
psychological evaluation report, the psychologist detailed 
that the veteran suffered from impaired personal and social 
functioning.  However, evidence of record indicates that the 
veteran maintains a family relationship with his children and 
grandchildren as well as remains married to his wife of over 
30 years, despite any interpersonal difficulties experienced.  
Further, VA outpatient treatment notes dated from 2000 to 
2004 show that the veteran is able to function in a group, as 
he has been continually treated with group therapy for his 
service-connected PTSD disability.  Competent medical 
evidence also shows that the veteran continues to associate 
with friends, family, and fellow veterans.  In the June 2005 
VA examination report, the examiner specifically noted that 
the veteran had reported no social impairment.   

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 70 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  See 38 C.F.R. 
§ 4.7 (2005).  As none of the evidence of record shows that 
the veteran's service-connected PTSD causes total social and 
occupational impairment, the veteran's claim for entitlement 
to an evaluation in excess of 70 percent for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected PTSD disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected PTSD disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  The 
veteran is not currently employed.  However, in the September 
2000 VA examination report, the veteran detailed that he 
could not work due to leg and back disabilities as well as 
residuals of a stroke in 1997.   It was also noted in the 
June 2005 VA examination report that while the veteran's PTSD 
symptoms make it difficult for him to maintain employment, 
there are other factors that contribute to his unemployment.  
Evidence of record does not indicate that the veteran's PTSD 
disability alone produced marked interference with his 
employment.  For these reasons, the assignment of an 
extraschedular rating for the veteran's PTSD disability is 
not warranted.

IV.  Entitlement to a TDIU Rating

In December 1997, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  He reported that his 
service-connected PTSD disability affected full time 
employment in 1997.  In a September 1998 rating decision, the 
RO denied entitlement to a TDIU rating.  The veteran filed a 
timely notice of disagreement (NOD) in October 1998.  After a 
statement of the case (SOC) was issued in December 1998, the 
veteran filed a formal appeal during that same month.   

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2005).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2005).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2005).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The veteran is currently rated as 70 percent disabled for a 
PTSD disability.  At 70 percent, the veteran's combined 
disability rating does meet the schedular criteria for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a) 
(2005).  Upon review of the history of the veteran's service-
connected disability, the Board finds that a preponderance of 
the evidence shows that the veteran's service-connected PTSD 
disability alone does not preclude him from engaging in 
substantially gainful employment.

Evidence of record indicates that the veteran was self-
employed as a mechanic for the last 30 years after a job with 
a company from 1967 to 1972.  VA treatment notes dated in 
1997 and 1998 show that the veteran suffered from injuries 
after a cerebrovascular incident and subsequent motor vehicle 
accident.  In the June 1998 RO hearing transcript, the 
veteran indicated that he had last worked in August 1997.  

A March 1999 report by a private psychologist rated the 
veteran's ability to do work-related activities predominantly 
as poor in making occupation, performance, and personal-
social adjustments.  In a February 1999 private psychological 
evaluation, the same psychologist noted that the veteran 
presented with complaints of back pain, loss of hearing, and 
stress and stated that the veteran was "presently totally 
disabled and incapable of functioning in a routine work 
setting".  Further, a private physician discussed multiple 
disabilities of the left arm, neck, back, and speech and then 
stated that the veteran was "100 % disabled because of the 
Vietnam War" in an April 2000 statement.  However, in a 
September 2000 assessment report of the veteran's ability to 
do work-related activities, the same physician again noted 
that the veteran suffered from chronic back pain, self-
reported hearing loss, and PTSD as well as rated the veteran 
predominantly as fair in making occupation, performance, and 
personal-social adjustments.         

In a September 2000 VA examination report, the examiner 
specifically noted that the veteran did not provide evidence 
suggesting that his PTSD symptomatology in and of itself 
precluded employment.  Further, in the June 2005 VA 
examination report, the examiner stated that he believed the 
veteran's PTSD symptoms "would make it difficult for him to 
maintain gainful employment although there are other factors 
that contribute to the fact that he is not working".  

The Board notes that the examiners in September 2000 and June 
2005 VA examination reports reviewed the veteran's claims 
file before making their determinations.  Further private 
evaluations and statements discussed above refer to multiple 
disabilities when labeling the veteran as totally disabled 
and do not provide evidence that the veteran's PTSD 
disability alone precludes him from engaging in substantially 
gainful employment.  Consequently, the private medical 
statements are of little or no probative weight compared to 
the September 2000 and June 2005 VA medical opinion 
statements, which are based upon an actual review of the 
veteran documented clinical history as well as provide 
specific opinions as to the effect of the veteran's PTSD 
disability on his ability to secure or follow a substantially 
gainful occupation.

The Board recognizes that the veteran's service-connected 
PTSD disability affects his ability secure or follow a 
substantially gainful occupation.  However, in recognition of 
the severity of the veteran's disability, the veteran is 
currently rated as 70 percent disabled.  As discussed above, 
a high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The Board concludes that a preponderance of the evidence 
supports the decision that the veteran's service-connected 
PTSD disability alone does not preclude him from engaging in 
substantially gainful employment.  See 38 C.F.R. § 4.16(a) 
(2005).  Therefore, the evidence does not support the 
assignment of a TDIU rating.

V.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As discussed 
below, VA fulfilled its duties to inform and assist the 
veteran.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, a substantially complete application for 
the veteran's service connection and TDIU claims was received 
in 1997.  Thereafter, the RO denied the veteran's TDIU claim 
in a September 1998 rating decision as well as assigned a 30 
percent evaluation for the veteran's PTSD disability.  In 
this case, the issue concerning the evaluation of the 
veteran's PTSD disability was initially raised in a notice of 
disagreement following the assignment of the initial 
disability evaluation.  In addition, a substantially complete 
application to reopen the veteran's claims for entitlement to 
service connection for a back disability and bilateral 
hearing loss were received in 1998.  Thereafter, in a rating 
decision dated in March 1999, the RO denied reopening the 
veteran's claims for entitlement to service connection for a 
back disability and bilateral hearing loss.  

The Board acknowledges that the section 5103(a) notice in 
this instance was sent to the veteran after the RO's 
September 1998 and March 1999 decisions that are the basis 
for this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal was already 
decided -- and appealed -- by the time the VCAA was enacted.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process, 
which he has received in this case.  Further, after the 
notice was provided, the claims were readjudicated in a July 
2005 Supplemental Statement of the Case (SSOC).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The Board also notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  This case does not fit squarely within 
this opinion, as the section 5103(a) notice was not provided 
before the September 1998 rating decision; nonetheless, it is 
important to note that, in this instance, the question of a 
higher initial PTSD evaluation was raised in an NOD, such 
that section 7105(d) appeal procedures would apply, rather 
than the section 5103(a) procedures concerning claims.

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  An undated letter from 
the Board, January and February 2004 letters from the Appeals 
Management Center (AMC), and a June 2005 letter from the 
Appeals Resource Center (ARC) complied with these 
requirements.    
 Additionally, the Board notes that the June 2005 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the June 2005 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  In addition, the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Board notes that the veteran was 
provided with multiple VA examinations during the course of 
his appeal.    

The Board recognizes that the veteran's claims file contains 
evidence that he received Supplemental Security Income 
benefits from SSA.  In July 2003, the Board requested that RO 
contact SSA in order to obtain copies of all medical records 
used for any decision concerning the veteran's entitlement to 
benefits.  VA was notified in January 2004 that a request for 
records from SSA could not be fulfilled, as the veteran only 
receives retirement benefits and did not file for disability 
benefits.  

The Board also notes that the July 2003 remand instructed 
that all VA audiology clinic records, including 1999 May 2002 
VA audiograms, should be associated with the veteran's claims 
folder, and that a remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  Although VA audiology clinic records are now of 
record, the Board acknowledges that copies of these 
audiograms were not associated with the veteran's claims 
folder.  Nonetheless, the December 2004 VA report indicates 
that the audiologist reviewed and specifically discussed the 
results of the veteran's audiogram test results from 1994, 
1999, and 2002, reciting a portion of the test results in the 
report.  Thus, the examiner had access to these test results, 
and it is the examiner's access to these reports, rather than 
the Board's access, that is important here, as the Board 
cannot use its own unsubstantiated medical opinion as a basis 
for its decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board finds that remanding this issue solely 
to put copies of the audiometric test results into the 
veteran's claims folder would be duplicative of information 
already contained the claims file.  Consequently, the Board 
finds that there is no prejudice to the veteran by not having 
remanded the matter solely to request copies of VA audiogram 
reports dated in 1999 and 2002.  Rather, such a remand likely 
would have resulted in needless delay of adjudication of the 
claims without any benefit to the veteran, as the Board has 
already accepted that the veteran suffers from a bilateral 
hearing loss disability under 38 C.F.R. § 3.385.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
essentially complied with the instructions contained in 
Remands from the Board dated in March 2001 and July 2003.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claims or 
his substantive rights, for the reasons discussed above, and 
is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2005).


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a back disability.  
To this extent only, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an increased evaluation for PTSD is denied.

Entitlement to a TDIU rating is denied.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).

In this case, the veteran's service medical records detail 
that he was treated for back strain during active service.  
Further, VA and private treatment records show complaints of 
chronic low back pain and a diagnosis of lumbago.  A June 
1998 VA examination report listed a diagnosis of residuals of 
a lumbar spine injury.  An additional June 1998 VA 
examination report listed a diagnosis of chronic low back 
pain with no evidence of neurological involvement.  In a 
September 2000 statement, a private treatment provider opined 
that the veteran's low back pain was a consequence of his 
military activities of loading artillery shells into a 
cannon.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Schedule the veteran for a VA 
examination to show the nature and extent 
of any current lumbar disability.  For 
each diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability is related to disease or 
injury during active military service.  A 
complete rationale for all opinions 
should be expressed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for a back disability.  
If this claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since July 2005.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


